Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 6-29 are pending in the application. Claims 1-3 and 6-29 are allowed.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Esteban Ezcurra on June 15th, 2022.

The application has been amended as follows: 

Claim 18:	In line 2 of the claim, replace “C1-C4 alkenyl,” with “C2-C4 alkenyl,”.

Claim 19:	In line 2 of the claim, replace “C1-C4 alkenyl,” with “C2-C4 alkenyl,”.

Claim 26:	(1 of 2) Amend the third line of the claim as follows:
“wherein the compound has the structure presented in the table below, wherein L is L1 or L2:

    PNG
    media_image1.png
    180
    475
    media_image1.png
    Greyscale

R2 is”.

(2 of 2) The table in claim 26 contains four entries that were struckthrough but that contained drawn portions in the column labeled R1, i.e. the options 102, 126, 102-1 and 101 as shown below:

    PNG
    media_image2.png
    141
    765
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    141
    763
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    135
    766
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    133
    763
    media_image5.png
    Greyscale

In the lines above, the structure found in column R1 are not struckthrough; however, the final version should delete the entire row including the structures found in column R1 for the four lines above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/
Primary Examiner, Art Unit 1626